Case 4:19-cV-OO772-HSG Document 6 Filed 03/04/19 Page 1 of 1

Walter A. Tormasi, #l36062/268030C

New Jersey State Prison, P.O. Box 861, Trenton, New Jersey 08625

 

February 25, 2019 FILED

VIA P\EGULAR MP\IL i"vit/_`\R 042019 `l§,
-. SU

susan Y. Soong, Clerk rus&%§§%§§§§§m
United States District Court OTMMWHHBYGWWMM

1301 Clay Street
Oakland, California 94612

Re: Walter A. Tormasi v. Western Digital Corp.
Case No. 4:19-cv-00772*HSG

 

Dear Ms. Soong:

Please provide me with the following documents, which are needed
by me to comply with federal procedures:

l. One blank Summons;

2. The ADR Local Rules;

3. The Dispute Resolution Procedures; and

4. The Guidelines Relating to ESI Discovery.

Due to my imprisonment, l do not have Internet access and
therefore need paper copies of the above documents.

Very truly yours,

 

_\__*`_'_‘\_

Walter A. Tormasi

